Case 20-12322-KHK          Doc 21      Filed 11/08/20 Entered 11/08/20 13:04:41         Desc Main
                                      Document      Page 1 of 4
John P. Fitzgerald, III
Acting United States Trustee
For Region 4
1725 Duke Street, Suite 650
Alexandria, VA 22314
Jack Frankel, Attorney, VSB # 15019
(703) 557-7229
                                  United States Bankruptcy Court
                                    Eastern District of Virginia
                                        Alexandria Division

In re:

Dynamic Sports Performance, LLC,                     Case No. 20-12322-KHK

   Debtor.                                           Chapter 11

                                                     Hearing: December 15, 2020, at 11:00 am

                                         Motion to Dismiss

                                             Summary

    This case is a two-party dispute. The Debtor has one creditor. The creditor’s claim is for

$20,139 and is disputed. It appears that this bankruptcy was filed to stay litigation in Alexandria

General District Court regarding the claim. The Debtor’s attorney was paid $729 to file this

bankruptcy It does not belong in federal court. It should be dismissed.

   In support of this motion the following representations are made:

    1.   The Court has authority to hear and decide this matter. 28 U.S.C. Section 1334.

    2. This is a core matter. 28 U.S.C. Section 157(b)(2)(A).

    3. On October 21, 2020, the Debtor filed this case. Docket No. 1.

    4.   The Debtor marked that it is a small business debtor as defined in 11 U.S.C. § 101(51D)

         and chose to proceed under Subchapter V of Chapter 11. Voluntary Petition for Non-

         Individuals Filing for Bankruptcy, Docket No. 1.

Office of United States Trustee
1725 Duke Street, Suite 650
Alexandria, VA 22314
John P. Fitzgerald, III
Acting United States Trustee
For Region 4
Jack Frankel, Attorney, VSB # 15019
(703) 6508-5833
Case 20-12322-KHK        Doc 21     Filed 11/08/20 Entered 11/08/20 13:04:41            Desc Main
                                   Document      Page 2 of 4



   5.   On October 22, 2020, the Acting United States Trustee for Region 4 appointed Jolene

        Wee as the Subchapter V Trustee. Docket No. 7.

   6.   The Debtor has no real property. Summary of Assets and Liabilities, Docket No. 16,

        page 2.

   7.   The Debtor has $20,139 in a business checking account and $3,700 deposit with its

        previous landlord. Schedule A/B Assets – Real and Personal, Docket No. 16, page 3.

   8.   The Debtor also has 30 kettle bells valued at $5,400. ( A kettle bell is a round weight

        with a flat bottom and thick handle on top used for weight training.) valued at $4,500.

        Schedule A/B Assets – Real and Personal, Docket No. 16, page 4.

   9.   These three items are the Debtor’s total assets, valued at $28,339. Schedule A/B Assets –

        Real and Personal, Docket No. 16, page 20.

   10. There are no creditors who have claims secured by property. Schedule D: Creditors Who

        Have Claims Secured by Property, Docket No. 16, page 7.

   11. There is one unsecured creditor, Old Town # 1, LLC with a claim for $20,139. The basis

        of the claim is a business lease. The claim is disputed. Schedule E/F: Creditors Who

        Have Unsecured Claims, Docket No. 16, page 8.

   12. The Debtor has no codebtors. Schedule H: Your Codebtors, Docket No. 16, page 10.

   13. The Debtor has no executory contracts. Schedule G: Executory Contracts and

        Unexpired Leases, Docket No. 16, page 9.

   14. Within one year of the filing of this case the Debtor was involved in one legal action.

        The matter was Old Town #1, LLC v. Dynamic Sports Performance, LLC. This involved

        a garnishment summons in the Alexandria City General District Court. Statement of

        Financial Affairs for Non-Individuals Filing for Bankruptcy, Docket No. 16, page 12.
Case 20-12322-KHK         Doc 21     Filed 11/08/20 Entered 11/08/20 13:04:41               Desc Main
                                    Document      Page 3 of 4




                                                 Argument

   The Court, for cause, after notice and hearing, may dismiss or convert a case to a case under

chapter 7, whichever is in the best interests of the creditors and the estate. 11 U.S.C. §

1112(b)(1).

   The test for deciding whether to dismiss or convert a chapter 11 case is a finding of objective

futility and subjective bad faith. Carolin Corp. v. Miller, 886 F.2d 693, 695 (4th Cir. 1989).

   There is no definition of “good faith” in the Bankruptcy Code. This finding is fact-specific.

In re Sawyer, No. 07-10252-SSM, 2007 WL 1725627, at *5 (Bankr. E.D. Va. June 13, 2007),

opinion corrected, No. 07-10252 SSM, 2007 WL 2110314 (Bankr. E.D. Va. July 17, 2007).

   “The objective futility inquiry is designed to insure that there is embodied in the petition some

relation to the statutory objective of resuscitating a financially troubled [debtor].” In re Paolini,

312 B.R. 295, 304 (Bankr. E.D. Va. 2004) (citation omitted) (quotation marks omitted).

   The Debtor was engaged in litigation in state court at the time of filing.

   This case is a two-party dispute. It is well established that two party disputes do not belong in

bankruptcy. A two-party civil lawsuit involving state law that was brought before a federal

Bankruptcy Court’ was an abuse of the Bankruptcy Code); In re Panache Dev. Co., Inc., 123

B.R. 929, 932 (Bankr.S.D.Fla.1991).

   In In re Arm Ventures, LLC 564 B.R. 77 (Bankr. S.D. FL 2017), the court listed the following

factors to be considered in deciding whether to dismiss or convert a case:

       Factors to be Considered          Debtor’s Circumstances

       •   only one asset                three assets;
Case 20-12322-KHK         Doc 21      Filed 11/08/20 Entered 11/08/20 13:04:41              Desc Main
                                     Document      Page 4 of 4



        •   few unsecured creditors      one unsecured creditor;

        •   few employees                principal is the only employee;

        •   foreclosure pending          state court proceeding with sole creditor

   The United States Trustee cannot find and specifically identify any unusual circumstances

establishing that dismissing this case is not in best interests of the creditors and the estate.

   Wherefore, the Acting United States Trustee for Region 4 moves the Court to dismiss this

case.

                                        John P. Fitzgerald, III
                                        Acting United States Trustee
                                        For Region 4

                                        /s/ Jack Frankel
                                        Jack Frankel, Attorney, VSB # 15019
                                        1725 Duke Street, Suite 650
                                        Alexandria, VA 22314
                                        (703) 608-5833

                                        Certificate of Service

   I hereby certify that on the 8th day of November, 2020, I mailed, United States mail, first
class, postage prepaid, a true copy of this motion and notice of motion and hearing to the Debtor
and e-mailed a copy to the Debtor’s attorney to and Jolene E. Wee, Chapter V Trustee.

 Nathan A. Fisher, Esq.                              Jolene E. Wee
 Attorney for Debtor                                 Chapter V Trustee
 Fisher-Sandler, LLC                                 JW Infinity Consulting, LLC
 3977 Chain Bridge Road, #2                          447 Broadway 2nd Floor, #502
 Fairfax, VA 22030                                   New York, NY 10013
 Email: Fbarsad@cs.com                               Email: jwee@jw-infinity.com.
 Dynamic Sports Performance, LLC
 6038 Richmond Highway, #612
 Alexandria, VA 22303


                                                        /s/ Jack Frankel
